DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to because the submitted copies are so low resolution that it renders much of the text illegible.  See, for example the equations in figure 1c. and text in figures 3-6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  The examiner acknowledges that the applicant only wants to correct the drawings should a claim be found allowable.
Specification
The disclosure is objected to because of the following informalities: Equation 9 in para 72 has an empty square as an upper limit of integration, this is believed to be a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 15; claim 22, line 16 and claim 29 line 19 each show an integral with the upper limit being an empty box.  This is believed to be a typographical error.   It is unclear what the upper bound should be.

    PNG
    media_image1.png
    51
    34
    media_image1.png
    Greyscale

	Claim 1, line 10 states “at least one objective function” and then list two objective functions while line 22 states “the objective function”.  This should either be changed to -one objective function- or -the at least one objective function- as it isn’t clear if two objective functions are possible.  This issue is repeated in claims 22 and 29.
	Claim 1, line 7 states “a computation model” while lines 13, 17, 18 and 20 recite “the proxy model”.  “The proxy model” lacks antecedent basis making it unclear if this is meant to be “the computation model” or if two models are used.   This issue is repeated in claims 22 and 29.

	Remaining claims rejected due to dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen et al. (U.S. Publication No. 2016/0216404, hereinafter Kristensen) in view of Bailey et al. (U.S. Publication No. 2015/0363520, hereinafter Bailey).  
 	With respect to Claim 1, Kristensen discloses [see fig 1 unless otherwise noted] a method for downhole fluid analysis of formation fluids, comprising:
   a downhole tool [10] positioned in a wellbore [abstract] that traverses a subterranean formation [14], operating the downhole tool to draw live fluid from the formation through the downhole tool and acquire observed sensor measurements of the live fluid that flows through the downhole tool, [see para 38 “on the fly inversion for formation and/or fluid parameters from observed optical fluid analyzer data”]
   wherein the live fluid includes filtrate contamination [para 39, real time contamination monitoring, para 43 states filtrate]; using the observed sensor measurements in an inversion process that solves for 
	Kritsensen does not disclose using either of the claimed objective functions.
	Bailey discloses using an objective function to relate filtrate to observed optical densities using a proxy model.  See para 117
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any known relationship between optical density and filtrate contamination in Kristensen’s inversion process including the claimed equations, derived from well-known relationships.  
  	With respect to Claim 2, Kristensen discloses further comprising: using the set of input parameter values solved by the inversion process to calibrate [para 37, optimization] the computational model; using the calibrated computational model to predict level of filtrate contamination in the live fluid [para 42]; and comparing the predicted level of filtrate contamination to a threshold level and performing at least one operational action of the downhole tool in response to the comparing [para 33 details switching from a cleanup phase to a collection phase when contamination is below 5%].
	With respect to Claim 3, Kristensen discloses that the threshold level indicates that the live fluid is sufficiently clean; and the at least one operational action is selected from the group consisting of: fluid analysis measurements of the live fluid, collection of at least one sample of the live fluid, and combinations thereof.  [para 33 details switching from a cleanup phase to a collection phase when fluid contamination analysis indicates less than 5%].
	With respect to Claim 4, Kristensen discloses that the observed sensor measurements comprise optical measurements; and the at least one endpoint value of the set of input parameter values 
	Kristensen doesn’t specifically disclose how the measured spectra is used to determine concentration, including not showing optical density measurements.  
	Bailey discloses using optical density measurements to determine filtrate contamination.  See para 62.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for Kristensen’s optical detector to determine optical density for the benefit of accurately determining contamination in a way shown by Bailey.  
	With respect to Claim 8, Kristensen discloses that the set of input parameter values further includes at least one parameter value that characterizes rock properties of the formation [page 3, table 1, porosity].
	With respect to Claim 9, Kristensen discloses that the at least one parameter value that characterizes rock properties of the formation comprises at least one parameter value that is based on the vertical permeability of the formation and the horizontal permeability of the formation.  See para 49.
	With respect to Claim 10, Kristensen discloses that the set of input parameter values further includes at least one parameter value that characterizes formation fluid properties [para 42, formation fluid viscosity].
	With respect to Claim 11, Kristensen discloses that the at least one parameter value that characterizes formation fluid properties comprises at least one parameter value that is based on uncontaminated formation fluid viscosity and filtrate viscosity.  See para 42.

	With respect to Claim 13, Kristensen discloses that the at least one parameter value that characterizes wellbore properties is based on at least one of: radius of filtrate invasion as measured from the borehole wall [18, fig 1], formation thickness [para 51], and relative tool distance from the top of formation [para 42, Z].
	With respect to Claim 14, Kristensen discloses that the set of input parameter values solved by the inversion process can be used to display formation rock properties or formation fluid properties for reservoir understanding.  The model aids in understanding cleanup times.
	With respect to Claim 15, Kristensen discloses that the set of input parameter values solved by the inversion process can be used as formation rock properties or formation fluid properties for reservoir optimization.  The model aids in optimizing cleanup times.
	With respect to Claim 16, Kristensen discloses that the observed sensor measurements of the live fluid are carried out with the live fluid flowing from the formation into the downhole tool at a constant rate; and the computational model predicts level of filtrate contamination in the live fluid that flows through the downhole tool at the constant rate as a function of cleanup volume.  See para 12.
	With respect to Claim 17, Kristensen discloses further comprising: using the at least one endpoint value for the observed sensor measurements as solved by the inversion process to predict level of filtrate contamination in live fluid flowing through the downhole tool.  See para 42.
	With respect to Claim 18, Kristensen discloses that the computation model is a proxy model that is configured to mimic or represent the output response of a numeric simulation of cleanup operations.  See para 37.

	With respect to Claim 20, Kristensen discloses that the downhole tool includes a sample line and guard line; and the calibrated computational model is used to determine a first optimized rate Qs of fluid flow through the sample line and a second optimized rate Qg of fluid flow through the guard line, wherein the first and second optimized rates Qs, Qg minimize a predicted remaining cleanup time required to reach a predetermined threshold contamination level.  See para 38 and 39 for optimizing cleanup time by adjusting flow through guard and sample lines.  Para 33 more explicitly states that operators seek to acquire the samples as quick as possible once contamination is low enough.
	With respect to Claim 21, Kristensen discloses that the calibrated computational model is evaluated over a number of combinations of rates of fluid flow through the sample line and the guard line to determine a predicted remaining cleanup time required to reach a predetermined threshold contamination level for each combination of rates, and the particular combination of rates with a minimum predicted remaining cleanup time is selected as the first and second optimized rates Qs, Qg.  Para 39, changing the flow rates and ratios between guard and sample flows would necessarily include at least two rates, thus reading on the instant claim.
	With respect to Claim 22, Kristensen discloses a  downhole tool configured for fluid analysis of formation fluids, the downhole tool comprising: at least one fluid sensor [515, fig 14]  that acquires observed sensor measurements of the live fluid that flows through the downhole tool, wherein the live 
	Kritsensen does not disclose using either of the claimed objective functions.
	Bailey discloses using an objective function to relate filtrate to observed optical densities using a proxy model.  See para 117
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any known relationship between optical density and filtrate contamination in Kristensen’s inversion process including the claimed equations, derived from well-known relationships.  
	With respect to Claim 23, Kristensen discloses that the at least one processor [612] is further configured to: use the set of input parameter values solved by the inversion process to calibrate the computational model [para 38]; use the calibrated computational model to predict level of filtrate contamination in the live fluid; and compare the predicted level of filtrate contamination to a threshold level and initiate at least one operational action of the downhole tool in response to the comparing [para 33 details switching from a cleanup phase to a collection phase when contamination is below 5%].
	With respect to Claim 24, Kristensen discloses that the threshold level indicates that the live fluid is sufficiently clean; and the at least one operational action is selected from the group consisting of: fluid analysis measurements of the live fluid, collection of at least one sample of the live fluid, and combinations thereof.  [para 33 details switching from a cleanup phase to a collection phase when contamination is below 5%]

	With respect to Claim 26, Kristensen discloses further comprising: a sample line and a guard line; wherein the at least one processor is further configured to use the calibrated computational model to determine a first optimized rate Qs of fluid flow through the sample line and a second optimized rate Qq of fluid flow through the guard line, wherein the first and second optimized rates Qs, Qg minimize a predicted remaining cleanup time required to reach a predetermined threshold contamination level.  Para 39, changing the flow rates and ratios between guard and sample flows would necessarily include at least two rates, thus reading on the instant claim.
	With respect to Claim 27, Kristensen discloses that the downhole tool comprises a wireline tool [para 33].
	With respect to Claim 28, Kristensen discloses that the downhole tool comprises a while-drilling tool [para 87].
	With respect to Claim 29, Kristensen discloses a downhole tool configured for fluid analysis of formation fluids, the downhole tool [10] comprising: at least one fluid sensor [515, fig 14] that acquires observed sensor measurements of the live fluid that flows through the downhole tool, wherein the live fluid includes filtrate contamination [para 42]; and at least one processor [612, fig 15] that is configured 
	Kritsensen does not disclose using either of the claimed objective functions.
	Bailey discloses using an objective function to relate filtrate to observed optical densities using a proxy model.  See para 117
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any known relationship between optical density and filtrate contamination in Kristensen’s inversion process including the claimed equations, derived from well-known relationships.  
  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen and Bailey in further view of Applicant Admitted Prior art, hereinafter AAPA.  
	With respect to Claim 5, the combination of Kristensen and Bailey do not disclose that the at least one endpoint value of the set of input parameter values further comprises a second optical density endpoint value for the filtrate that contaminates the clean formation fluid.
	  AAPA, para 17 shows determining a mixing ratio of virgin fluid to filtrate by using endpoints of clean (virgin) fluid and pure filtrate.  

	With respect to Claim 6, Kristensen discloses that the observed sensor measurements further comprise an additional fluid sensor measurement; and the at least one endpoint value of the set of input parameter values further comprises at least one additional endpoint value of the additional fluid sensor measurement for clean formation fluid [para 42, formation fluid viscosity].
	With respect to Claim 7, Kristensen discloses that the at least one endpoint value of the set of input parameter values further comprises at least one additional endpoint value of the additional fluid sensor measurement for the filtrate [para 42, filtrate viscosity] that contaminates the clean formation fluid.
Response to Arguments

Applicant’s arguments, that the new limitations are not taught by the prior references is persuasive.  However, the new limitations are taught by Bailey, necessitating a new grounds of rejection, as seen in the body of the rejection above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 6,274,865 shows a similar invention without the specific claimed equations for the objective functions.
	U.S. Publication No. 2010/0294491 shows using an inversion process to correlate optical density to absorbance to determine filtration contamination.  
.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855